El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
V
El acusado-apelante fué declarado culpable por la Corte ■de Distrito de Guayama de un delito de acometimiento y agresión con circunstancias agravantes. Los testigos de la .acusación declararon que el delito se cometió en la casa particular de una familia, habiendo insistido los testigos de la ■defensa en el hecho de que cuando el golpe fué dado las par-tes se encontraban paradas una frente a la otra: el acusado ■en la acera y el agredido en la puerta de entrada a su casa.
No se ha alegado que la pena impuesta sea excesiva tra-tándose de un castigo por acometimiento y agresión grave, pero se alega que la corte cometió error al declarar proba-*640dos los hechos en la forma en que fueron referidos por los testigos de la acusación. La sentencia muestra que la corte se basó en las declaraciones de estos testigos no existiendo prueba de ninguna circunstancia agravante que no fuera la de haber penetrado en la casa el acusado; pero no existe absolutamente nada en los autos que sugiera la existencia de parcialidad, pasión o prejuicio.
Además de la contradicción que hubo entre los testigos de la acusación y otros testigos oculares de la defensa existe también algún conflicto'en lo que respecta a ciertos detalles de menos importancia en las declaraciones que fueron acep-tadas como verdaderas por la corte inferior, pero no apa-rece en los autos razón alguna por la cual este tribunal pu-diera estar justificado en adoptar la teoría del apelante res-pecto al abuso de discreción o error manifiesto por parte del juez sentenciador al apreciar la prueba de una j otra parte'.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.